UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6274



In Re:   GEORGE RANDOLPH SUTTON, JR.,


                                                         Petitioner.


         On Petition for Writ of Mandamus.    (CA-03-798-5-H)




                             No. 05-6317



GEORGE RANDOLPH SUTTON, JR.,

                                             Petitioner - Appellant,

           versus


C. BRANSON VICKERY, III, District Attorney;
ANTONIA BEA, Deputy Pender County Sheriff;
JAMES DIXON, JR.; L.T.J. MEMMELAAR, and SBI
Drug Squad; JERRY BRASWELL; JAY D. HOCKENBURG;
BUDDY MOZINGO; BRUCE HULSE, JR.; JAMES
FORSYTHE; TERRY B. LIGHT; WAYNE COUNTY
SHERIFF'S    DEPARTMENT;   GOLDSBORO    POLICE
DEPARTMENT,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-798-5-H)
Submitted:   May 27, 2005                  Decided:    July 6, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


No. 05-6274 petition denied; No. 05-6317 dismissed by unpublished
per curiam opinion.


George Randolph Sutton, Jr., Petitioner/Appellant Pro Se. Clarence
Joe DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           George Randolph Sutton, Jr., seeks a writ of mandamus to

compel the district court to reconsider his 28 U.S.C. § 2254 (2000)

petition and to direct respondents to answer his requests for

discovery.    Mandamus     is   a   drastic    remedy   to   be   used   only   in

extraordinary circumstances.           Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).           Mandamus relief is available only when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.          The party seeking mandamus

relief bears the heavy burden of showing that he has no other

adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).                Sutton fails to

make the requisite showing. Accordingly, we deny Sutton’s petition

for writ of mandamus in No. 05-6274.

           In addition, in No. 05-6317, Sutton seeks to appeal the

district court’s order denying his motion for a certificate of

appealability.    An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).        A   prisoner   satisfies     this   standard    by


                                       - 3 -
demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Sutton has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal in No. 05-6317.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                            No. 05-6274 PETITION DENIED
                                                  No. 05-6317 DISMISSED




                                 - 4 -